                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JAMES PATTERSON,
    Plaintiff,

       v.                                     .       CIVIL ACTION NO. 18-CV-4411
                                  NOV 2 9 2Q
                                           .18

       Defendants.                            ...
                                             ORDER
                          nrl~
       AND NOW, this ·J4 day of November, 2018, upon consideration of Plaintiff James

Patterson's Motion to Proceed In Forma Pauperis, (ECF No. 8), his Prisoner Trust Fund

Account Statement (ECF No. 9), and his prose Complaint (ECF No. 1), it is ORDERED that:

       1. Leave to proceed in forma pauperis is GRANTED.

       2. Plaintiff James Patterson, LY-1105, shall pay the full filing fee of $350 in

installments, pursuant to 28 U.S.C. § 1915(b). Based on the financial information provided by

Patterson, an initial partial filing fee of $86.89 is assessed. The Superintendent or other

appropriate official at the SCI-Phoenix or at any other prison at which Patterson may be

incarcerated is directed to deduct $86.89 from Patterson's inmate trust fund account, when such

funds become available, and forward that amount to the Clerk of the United States District Court

for the Eastern District of Pennsylvania, 601 Market Street, Room 2609, Philadelphia, PA 19106,

to be credited to Civil Action No. 18-4411. In each succeeding month when the amount in

Patterson's inmate trust fund account exceeds $10.00, the Superintendent or other appropriate

official shall forward payments to the Clerk of Court equaling 20% of the preceding month's

income credited to Patterson' s inmate trust fund account until the fees are paid. Each payment

shall reference the docket number for this case, Civil Action No. 18-4411.
       3. The Clerk of Court is directed to send a copy of this Order to the Superintendent of

SCI-Phoenix.

       4. The Complaint is DEEMED filed.

       5. The Complaint is DISMISSED without prejudice for failure to state a claim,

pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii), for the reasons stated in the Court's Memorandum.

       6.   Patterson is given leave to file an amended complaint within thirty (30) days of the

date of this Order. If Patterson files an amended complaint, he must identify all of the

defendants in the caption of the amended complaint. The amended complaint must also describe

how each defendant was responsible for violating Patterson' s rights, and should not rely on or

refer back to the initial Complaint to state a claim. If Patterson cannot state a claim in light of

the law set forth in the Court's Memorandum, he should not include that claim in his amended

complaint. Upon the filing of an amended complaint, the Clerk of Court shall not make service

until so ORDERED.

        7. The Clerk of Court is DIRECTED to send Patterson a blank form complaint to be

used by a prisoner filing a civil rights action. The Clerk of Court shall write the civil action

number of this case on the form. Patterson may use this form to file an amended complaint if he

chooses to do so.

        8. If Patterson fails to file an amended complaint, his case may be dismissed without

prejudice for failure to prosecute without further notice.

                                               BY THE COURT:



                                               PETRESE B. TUCKER, J.
